Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 4, 2020

                                    No. 04-19-00710-CV

              IN THE INTEREST OF G.A.M, M.A.S.B. & G.E.E., children,

                 From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017PA02590
                        Honorable Karen H. Pozza, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

       The en banc court has considered appellant’s motion for en banc reconsideration. The
motion is DENIED. See TEX. R. APP. P. 49.7.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court